547 F.2d 309
T. C. MORROW, Plaintiff-Appellant,v.AMERICAN BANK AND TRUST COMPANY, Defendant-Appellee.
No. 75-3118.
United States Court of Appeals,Fifth Circuit.
Feb. 16, 1977.

Boris F. Navratil, Baton Rouge, La., for plaintiff-appellant.
Neil H. Mixon, Jr., Baton Rouge, La., for defendant-appellee.
Before BROWN, Chief Judge, AINSWORTH, Circuit Judge, and JAMESON*, District Judge.
PER CURIAM:


1
AFFIRMED on the basis of the opinion of the District Court, Middle District of Louisiana (Judge E. Gordon West), 397 F. Supp. 803 (1975).



*
 Senior District Judge for the District of Montana, sitting by designation